Pamela D. Weiss
Blair M. Christensen
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorneys for Defendants

                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

KELSEY HOWELL, as P.R. for ESTATE OF              )
DAN DEMOTT, JR.,                                  )
                                                  )
             Plaintiff(s),                        )
                                                  )
vs.                                               )
                                                  )
MUNICIPALITY OF ANCHORAGE, LUIS                   )
SOTO, and STEVEN E. CHILDERS,                     )
                                                  )
             Defendants.                          )   Case No. 3:20-cv-000301 SLG
                                                  )

            NOTICE OF FILING AND DESIGNATION OF RECORD
                   OF STATE COURT PROCEEDINGS

      Defendants, Municipality of Anchorage, Lt. Luis Soto, and Sgt. Steven E. Childers

(Municipal Defendants), by and through the Municipal Attorney’s Office, hereby give

notice to the Court that they have filed copies of all records and proceedings conducted to

date in the state court matter captioned Kelsey Howell, as P.R. for Estate of Dan Demott,

Jr. v. Municipality of Anchorage, et al. Case No. 3AN-20-08892 CI, which is the subject

of Municipal Defendants’ Notice of Removal filed on December 3, 2020. A copy of each



         Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 1 of 18
document is attached hereto. The documents, including the date each document was filed

or issued in the state Superior Court, are as follows:

 #       Date           Party                      Description of Document

 1       11/4/2020      Plaintiff                  Complaint for Wrongful Death

 2       11/4/2020      Plaintiff                  Summons Issued to Sgt. Steven E. Childers

 3       11/4/2020      Plaintiff                  Summons Issued to the Municipality of
                                                   Anchorage
 4       11/4/2020      Plaintiff                  Summons Issued to Lt. Luis Soto


        Respectfully submitted this 3rd day of December, 2020.

                                                 KATHRYN R. VOGEL
                                                 Municipal Attorney

                                                 By:     s/Pamela D. Weiss &
                                                         Blair M. Christensen
                                                         Pamela D. Weiss
                                                         Alaska Bar No. 0305022
                                                         Assistant Municipal Attorney
                                                         Blair M. Christensen
                                                         Alaska Bar No. 0311088
                                                         Assistant Municipal Attorney
                                                         Municipal Attorney's Office
                                                         P.O. Box 196650
                                                         Anchorage, Alaska 99519-6650
                                                         Phone: (907) 343-4545
                                                         Fax: (907) 343-4550
                                                         E-mail: uslit@muni.org




Notice of Designation of Record
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. 3:20-cv-00301 SLG
Page 2 of 3
          Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 2 of 18
Certificate of Service
The undersigned hereby certifies that on December 3, 2020, a
true and correct copy of the foregoing was served on:

by first class regular mail, if noted above, or by electronic
means through the ECF system as indicated on the Notice
of Electronic Filing.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Notice of Designation of Record
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. 3:20-cv-00301 SLG
Page 3 of 3
            Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 3 of 18
                     Jeff Barber                                                         COPY
                     Barber & Associates, LLC                                      Oriqinal Received
                     5408 5th Ave.                                                    NOv -4',20?0
                     Anchorage, AI( 99501
                                                                                   Clerk of the Trial Courts'
                     (e07)276-s8s8
                    i effb@al askainiurv.corn

                    Attorneys for Plaintiff


                                       IN THE SI]PERIOR COIIRT FOR T}M STATE OF ALASKA

                                            THIRD JI]DICIAL DISTRICT ]N ANCHORAGE

 U                  KELSEY HOWELL, as personal )
 F]                 representative for the Estate of )
                    Dan A, Demott, Jr.,
 F"1

                                                     )
";                                                   )
HH
{*eRrt
                                   Plaintiff         )
       41.{ UE                                       )
- -FrA
r\
\J |-14-.ll aOrO
            dd      vs.                              )
   k{3 hN
o g,E<
n           E6'
                    MTINICIPALITY OF ANCHORAGE,)
                                                           )
m      EBFi E-a-
aa ft,*9 u
 \gFitAv            LU.IS SOTO, and STEVENE.   )
s !f;F Fn           CHILDERS,                  )
MU,                                            )                           ^ .- ...          --, * / . "*
                                                                                         (1c:.t-
rc<
m
                                Defendar$s.    )
                                                                              'r

                                                                CaseNo. ,.1''.i/'r' l.: 6' rii l"J (*.i-
                                                           )
&
Fq                                                       cQMPLATNT

                               Tho   plaintiffKELSEYHOWELL,    by andtlnoughher attorneys Barber & Associates,


                   LLC,       and   forher Complaint againstthe MUMCIPALITY OF ANCHORAGE, LUIS SOTO

                   and STEVEN E. CHILDERS, hereby states and alleges as follows:




                   4389 / 01 Complaint
                   Howell v. Muaicipdrty etal'
                   Page   1




                    Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 4 of 18
                              1.     At all times material hercto, the plaintiffwas and is a resident of Anchorage, Alaska.

                             2,      Atalltimesmaterialhereto, theMunicipalityofAnchorageis amunicipality subjeot

                             to the jurisdiction of the Third Judicial District.

                             3.     At all times material hereto, Luis Soto was and is a resident of the Third Judicial

                             District.

                             4.          At all times material hereto,   Steven Childers was and is a resident of the Third

                             Judicial District.
U                                                                                                    o'Dan Demott"),
r-J
Fl
                             5.     The plaintiff is the daughter of Dan A, Demott, Jr. (Hereinafter

tJ)                          d.     The plaintiff applies to be personal representative for the estate ofDan A. Demott,
rq
F-r            ff
      >HR -^-'           Jr.
      33< E6
      il.r!l tO()
U -F{d              dd
o Ti{               NN
                              .     At all times rnatelial hereto, Luis Soto was acting under color of law as a police
a     rE? E-€L
          ES
                         7
v)    lr1 F1   Fi
      fr,tr9 u           officer for the Municipality of Anchorage'
  til5 F{
€ f3B  t"
& z                      8.         At all times rnaterial hereto, Steven Childers was acting under color of law as a
rq
FE
&                        police officer for the Mruricipality of Anchorage.

€                                                            FACTUAL BACKGROUND

                         g.         OnNovember 5, 20l8,Luis Soto and Steven Chitclers were on duty working           as


                         police officers for the Municipality of Anchorage when they were dispatched to plaintiff         s



                         home.

                         i   0.     Earlier, around 7 :lTpmon November 5, 20 I 8, other Anchorage police officers were



                         4359 t0l Cornplaint
                         Howell v. MunicipalitY etal
                         Page2



                         Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 5 of 18
                       dispatched to 8511 Stu'ub Ct in response to a call fi'om the plaintiff that her father Dan

                       Demott hacl darnaged ctutains and was banicading the house.

                       11.      At the scene, the plaintiff informed Anchorage police officers that Dan Demott

                       had bipolar disorder and had recently been treated at Alaska Psychiatric Institute'

                       IZ,      APD officers exited   a   number ofpeople from the house and saw a.1nan inside

                       blocking windows.

                       13.      One or more APD offrcers      sarry   Dan Demott'with purported sword ancl at another
   U
   F"l                 time holding arifle which appeared to the officer to be a pellet gun.
   tsi

  V)                   14.      APD officers never saw or heard that Dan Demott pointed         a gun at anvone.
  HH
 k ar.rR *
     ?P< HE
                 n,
                       lS.      APD officers never saw or heard that Dan Demott threatened anyone with         a
 '-i
 U:FY33
 n       <?< hN
 6 gti ss'
 r7tf trl il 1'i gg
                      sword.

4QE2 s                 16.      APD officers never saw Dan Demott point a gun at them.
q [nH F#
 &z
 Fl<
                       I7   .   The only APD officer who indicated in their report that they heard Dan Demott
 &                    tlueaten to halm an offi.cer was Cornelius Pettus, although Officer Pettus did not see any
 N,

F.ra{                 firearm at the tirne,

                      18.       The weather was below freezing.

                      19.       Friends of Dan Demott told APD officers that they would like to talk to Dan Dernott

                      to help him.

                      20.       Family members requested APD not to harm Dan Demott'



                       4389 101 Conrplaint
                      I{owell v. MunicipalitY et al
                      Page 3



                      Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 6 of 18
                          21.     Obtaining pertinent information fi'om fiiends and family mernbers is necessary

                          to assist officers in safely and effectively resolving   a   crisis situation,

                          ZZ.     Whenresolving acrisis situationwith amentally illperson, obtainingassistance fi'om

                          fi.iends, family members, andior medical providers is an effective methocl to de-escalate.

                          23,     The APD officers did not enlist the help ofDan Demott's fi'iends or farnily members


                         who were at the scene to communicate with him and/or cle-escalate.

                          24,     The APD officers rejectecl Dan Demott's friends and fainily members offers to help.
U
FJ                        25.     The APD officers did not enlist the help of Dan Demotf's mental health providers to
FJ

u)                       communicate with him and/or cle-esealate
td          E
Fi         a
     f, Fl o, o
    ?P4 SE
                  rr.,
                          26.     APD officers shouted at Dan Demotf with      a   megaphone'
O -Fri, nd u)d
     JF,M

c   t?-< Nh
(/) rE?   FF             27   ,   The APD officers l<new or should have known that the temperature was less than 20
a tseFr gg
    dL  'OO


     ftd9 u              degrees outside.
€ f;Hg          fr       28.      TheAPD offi.cers knew or should have known thathypothermiaoccurs when one's
N,
Iq
4                        body temperature falls below 95 degrees.
&
m                        Zg.      The APD officers knew or should have known that warning signs of trypothelmia

                         inclgde uncontrollable sfiivering) memory loss, disorientation, incoherence, slurred speech,

                         drowsiness, and obvious exhaustiotr.

                         30.      The ApD officers knew or should have known that hypothermia can occur in as little

                         as 10 or i5 minutes in very cold temperatures.



                         4389 l0i Complaint
                         Howell v. MuniciPalitY et al
                         Page 4




                         Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 7 of 18
                                                                                                     the
                 31.     The ApD officers knew or should have lcnown that blowing out the windows of

                 house when it was I 5 degrees was unreasonably dangetorts for any occupants
                                                                                             who remained


                 inside for a prolonged length of time'

                 '32.    At or ar.ound 10:55pm,   one or more   APD offlcers shot 40mm ARWEN projectiles

                                                                                               Childers'
                 through the windows of the honse at the <iirection of Luis Soto and/or Steven

                 1.;3. At or around 11:36pm,      one or mors APD officers shot tear gas into the house at the


                 dilection of Luis Soto and/or Steven Childers.
 ()
                 34.     After shootilg tear gas into the house, the remaining occupant   besicles Dan Demott,
 '-l
 FI

                Mike Girar.din, exited the house and indicated to an APD officer that Dan Demot was
V).

HE
kr+ nPR **
    {C< UE      having a ..Vietnam flashback," had referted to the crawlspace as the "bunl{er," and
u iFx 33
o i3"* I\       encouraged Mr. Girarclin to go into the crawlspace, but Mr. Girarclin declined because
                                                                                                       it was
m F8< 5B
v) Fi Fi gg
<fqty
-d
                too colcl in the crawlsPace.
       esH F#
&u,
tq<
                35.      Mr. Girardin indicated to APD officers that Dan Demott went into the crawlspace'
Fq
                 36.     At or around 11:43am,one or more APD officers      shot more tear gas into the house
&
FA              atthe direction of Luis Soto andlor Steven Childers'

                 37.     At or arouncl 2:09am,one ol lnore APD officers    set up a battefing fam and used   it

                to enter the house.

                                                                                             to cold
                38.      Dan Demott'died fi.om hypothermia resulting from prolonged exposure

                         APD officers found him deceased in the crawlspace'



                43Sg 101 ComPlaint
                Howell v, MuniciPalitY et al'
                Page 5



                Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 8 of 18
                         temperahues

                         39.       TheAPD officers kneworshouldhavelmownthatDanDemottsufferedfrom mental

                         illness

                         40.       The APD officers knew or should have known that Dan Demott had nottaken his

                        rnedications

                         41.       The APD officers knew or should have known that Dan Demott's mental illness

                        impaired his ability to rationally respond to escalation of force, including but not limited to
 U
 Fi                     shooting ballistics rounds into the house, blowing out windows, and shooting tear gas into
 Fl

V)                      the house.
F4
F-{       o
      bEl o or..        42.        When APD shot the second round of tear gas into the house at or alound l2:43am,
   T9<         EE
            Il () ()
U r'-.l aiSizi ro to
o K€1NN
    ru? cc              they knew or should have known that it was approximately 15 degrees outside,
0
(t)
    Fri oO
      B e pf er€?'
      frd9 u            43,        When APD shot the second round of tear gas into the house at or around l2:43am,
      Pdd   6x
d8    qffB il*
      ).9 U T i{.

/,        z             they knew or shouid have known lhatDanDemott was alone in the house.
Fq
FA
N                       44,     When APD shot the second round of teal gas into the house at or arormd l2:43am,

m                      they knew or should have larown that Dan Demott was not an imminent ttileat to anyone.

                        45.     Wlren APD shot the second round oftear gas into the house at or around 1,2:43am,

                       they knew or should have known that it had been more than an hour since Michael Girardin

                       had indicated that Dan Demott was not wearing a shirt

                       46.      When APD shot the second round of tear gas into the house at or around 12:43am,



                       4389 101 Cornplaint
                       Howell v. Municipality et al
                       Page 6




                       Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 9 of 18
                    they klew or should have known that Dan Demott had likely gone into the crawlspace'

                    47.      Wlren APD shot the second tound oftear gas into the house at or around l2:43am,

                    they knew or should have known that. they had previously blown out the windows with

                    batlistic rounds and/or tear gas for more than an hour and the house was likely very cold.

                     4g.     When APD shot the seconcl rorurd of tear gas into the house at or atound 12:43am,

                    they knew or shogld have lorown flrat there was likely no heat in the crawl space'

                     49.     When APD shot the second round of tear gas into the house at or around I2:43am,
 U
 FJ
 F]                 they knew or should have known that Dan Demoti was a mentally         ill   person who had not

a)
H                   taken his medication.
.o
          s
4 egR "*
rq 4d< UE           50.      Wiren APD shot the second round of tear gas into the house at or aroun d 12:43am,
r\']#M49
v ar.Ea (o (o
o <€J hN
ra ?fr;       FS    they knew or should have known thatDanDemott was likely hypothermic'
vf
Q EZd se
   ;xij   'oo


*4 EtuY u               1.   When APD shot the second round of tear gas into the house at or aroun d 12:43am,
 - 9 oiJ, 7*        S
# Esg     F''<
   <ib!'J E
MV.
Fil<
                    they laiew or should have known that Dan Demott likely needed medical attention'
pa
                    SZ.      When APD shot the second rourd of tear gas into the house at or around l2:43am,

m                   they knew or should have known that Dan Demott was unlikely to comply'

                    53.      When APD shot the second round of teal gas into the house at or around l2:43am,

                    they knew or should have known that doing so was unreasonable.

                    54,      The clefendalts lacked adequate training and/or supervision with respect to de-

                    escalating crisis situations with individuals with rnental illness'



                    4359 101 Complaint
                   Howell v. MuniciPalitY et al'
                   PageT



                   Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 10 of 18
                                                                  CAUSES OF ACTION

                         55.       The Municipalrty of Anchorage is liable for the actions and/or failures to act of its

                         employees acting in the colrrse and scope of their employmentunder theories of vicarious

                         liabilify andlor respondeat superior.

                         56,       The Fourth Amendment gua.rantees the right to be free fi'orn utueasonable seizure.

                         57,       The defendants owed a duty to exercise reasonable care toward Dan Demott'

                         58.       On or aboutNovember 5,2018, the defendants used excessive force when arresting
 O
 Fl
 J                       Dan Demott in Anchorage, Alaska, causing serious injury and his death for whiph the
rn
trI                      defendants are liable.
f1        3
          6
      E14o'ms
      ?B<
      Fr#M    ts;
              q, q)
                         59.       The defendants failed to use reasonabls de-escalation techniques with respect to a
U     ai:u)   .a
O 4t{ hN
                   <o


v) :?tr? trtr            crisis situation involving    a   mentally ill person, irrcluding but not limited to enlisting the help
   vT k  OO
v) tsEsics
      ft,a9 u                          f   iends, ancVor mental healthproviders'
                         of farnily,
€ f38    Fr
   8flfr tr*
/,    z
       4
                         60.       The defendants utueasonably escalated force.
rq
Fq
&                       GI.        The defendants unleasonably disregardedknownrisks whichwas asubstantial factor

FA                      in causing harm to Dan Demott.

                        62.        The defendants' negligence ancl/or gross negligence and/or recklessness and/or

                        malicious conduct was a substantial factor in causing harm to the plaintiff for which the

                        defendants are iiable.

                         63.       Luis Soto and Steven Childers were agents of the Municipality.



                        4359   /01 Compiaint
                        Howell v, MunicipalitY et al
                        Page   I

                        Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 11 of 18
                                                                                                            and scope
                         54.      Luis Soto and Steven Childers were acting under color of law inthe course

                        oftheir duties forthe Municipality    ancl   actingpursuantto its policies, customs and practices

                        when they engaged in excessive force.

                         65,      Luis Soto and Steven Childers were trained, ancl/or supervised and/or taught that

                                                                                               the Dan Demott's
                        using excessive force was objectively unreasonable and in violation of

                        rights.

                         66.      Luis Soto and steven Qhilder's escalation of force with ballistics, failure to de-
 (J
 F]
                        escalate by enlisting friends, family members or mental health
                                                                                       providers, and disregard         of
 Fi
(t)
FTI          H          known risks with respect to Dan Demott were offensive to human dignify'
-o           n
k **S *.
Fi ?P< tsE              67   .   The clefendants are liable for actions which constitute excessive
                                                                                                   force in violation   of
rr/ )   .r f., M q.g
        ci.m (o(o
o       <*-,< hN
                        the State and U.S. Constitutions and laws;
Q fiE< 88
a. EAH ee
 \ Ut'.Y Z
<f4      U
                  ..    68.      Tire defendants are liable for violating the riglrts of Dan Demott to
                                                                                                       be free ftom
        ^.-i:1
€       fisH FF
&u,
FTI          4          unreasonable seizure guaranteed         by the Aiaska constitution and the united          states

g
                        conslitution, 4th Amendment to the u.s. constitution, u's. Statute 42
                                                                                              Section 1983,
&
                        Ilnited States of America Common Law.
                                                                                             it created a
                        69. The defendants acted in a manner which was uffieasonable because

                        and unjustified and unnecessary danger of serious bodily
                                                                                 injury and deaflr to Dan

                        resulting in harm in violation of his constitutional rights.




                        4389 101 ComPlaint
                        Howell v. MuniciPalitY et al,
                        Page 9



                       Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 12 of 18
                    70. The defendants engaged in reckless and capricious conduct that was unreasonable

                   gndior urulecessarily dangerous and/orwas with deliberate indifference andior shocks the

                   conscience,


                   71 . The clefendants' unreasonable, reckless, dangerous and     unconstitutional actions without

                   justification directly causedDanDemottto suffer greatphysical, emotionalinjury and death

                   for which defendants are liable.

                   72. LlisSoto and Steven Childers' acts and omissions evidenced reckless disregard to the
 U
 FJ
 Fl                interests of Dan Demott and/or were outragoous and entitle plaintiff to exemplary or

"i
H
,o
        n
                   punitive damages,

4unR*n.
*.+.4E<ES          73. Luis Soto   ancl Steven   Childers' concluct with legard to Dan Demott was so egregious
u:fiy        33
o <t3 NN           that atyreasonable Officer would have known this conduct was unlawful.
rn     s8
      ?.8<
@ EAFi se
*4  Ea9 u
 \^."i\2,-         74.Luis Soto and Steven Childers' conduct regarding Dan Demott was willflrl, reckless,
d [;fi Pr
&z
El <
                   or intentional rnisconduct, or was done     with gtoss negligence or malice, eltitlingplaintiff
na
&                  to damages, including punitive darnages'

Fq                 i5.    To the extent that Luis Soto and Steve Childer's misconduct described herein

                   clearly violated U.S. and Alaska law   as   to which they had clear notice, they were not acting


                   within the scope of their employrnent, but merely under color of larv'

                   7G.    The defendants are liable for negligent training and/or supervision which was a

                   substantial factor.in causing harm to Dan Demott for which defendants are liable.



                  4389 101 Cornplaint
                  Howe1l v. Municipality et al
                  Page l0



                  Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 13 of 18
                   77   .        The defenclants aro liable for negligence andlor gross negligence and/or recklessness

                    which was a substantial cause of haun and wrongful.death to Dan Demott pursuant to AS

                   09.55.570 and AS 09.55.580.

                    78.           The defendants are iiable for past andlor fuftire: pain, suffering, emotional distress,

                   loss of capacity for enjoyment of life, inconvenience, wrongful death, loss of consodium,

                   loss of society, damages pursuant              to AS    09.55.570 and    AS   09.55.580, an'd other

                   non-pecuniary damages to be rnore fully set forth at trial, all in an amount greater than
    U
    F]
    c              $100,000 (oNE HUNDRED THOUSAND DOLLARS), the exact amount to be set by the
(t)
[a                 trier of faet.
-o       6

4*eR**
F-'i <9< 3 5       79.           Luis Soto ancl Steven Child-ors are liable for exemplary or punitive damages for
(J:FH 33
o  ktj     hk      conduct evidencing reckless disregard to the interests of Dan Demotl audlor outrageous
Q 9E<      S'E-
(A o]t+,Ei gg
dftE9u
 'u{r)d,           conduct.
         =:)
d IFg Xn
&v,
FI<
                   80.           Luis Soto bnd Steven Childers are liable to the plaintiff for damages pursuant to 42
Fq
&                  u,s.c. $ 1983.

€                  g1.           Luis Soto and Steven Cfuilders are liable for attorneys fees and iitigation expenses

                   pursuant to 42IJ.S.C. $ 1988,

                   g2.           The plaintiff requests injunctive relief compelling the defendants to implement




                  4389 101 Conrplaint
                  Howell v, MuniciPalitY et al.
                  Page      11




                  Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 14 of 18
                            improved training andiorpolicies and/orprocedures regarding crisis situations withpeople

                            suffering from mental illness, including but not limited to enlisting friends, family and/or

                            medical providers and aitematives to unreasonable escalation of force.

                                       WHERBFORE, having fully pled plaintiffs cornplaint, the plaintiff requests              a


                            judgment against the defendants for an amount greater than $100,000 (ONE HLINDRED

                            THOUSAND DOLLARS) to be established by the trier of fact, plus interest, costs and

                            attorney fees, iqjunctive relief described above, and such other relief   as   the couft deems just.
      U
      F]                                  DATED    at Anchorage, Alaska this 4'h day of   November, 2020.
      FJ

m                                                                BARBER & ASSOCIATES, LLC
HH
{ *nE x,-.
                                                                 Aftomeys  P
|'"c       {;R        Hb
U:FH 33                                                          By
o  <{J NN
rn
v- ?fr;
   tt " CC
        oo
m gAEi sc                                                                        #01   i t0s8
4'alAd
\'-
   ft,u9 u   t\
                  -


e tsf;            ^i)
                  Hf;
&E
pl<
tr
&
€




                           4389 l0i Complaint
                           Howell v, Municipality et al'
                           Page   t2



                           Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 15 of 18
                            IN TI.IE SIJPERIOIT COURT FOR TI-IE STATE OF ALASI(A
                                  THIRD JLJDICIAL DISlltlCT AT lr.NCi"lORACli

      I(EI-SBY HOWBLL, AS P.lt. for ESTATE OF )
      DAN DEMO'IT, JR.,                       )
                                                                     )
                                Plaintifl;                       )
                                                                 )
      VS                                                         )
                                                                 )              CASE NO, 3AN.2O-
     A4UhIICIPALI'|Y OF ANCHORAGE,                  L{.JIS       )
     SO'[O, and STEVEN E. CHILDERS.                              )
                                                                 )              Si.JMMONS AND
                               Defendants                        )              NOTICE TO BOTI-I PARTIES
                                                                 \              OF .IUDICIAL ASSIGNMENT

     To Defendant: STEVEN E, CI{ILDERS

     You at'e herebl, sutltnoned and t'equiled to file witir the court a writlen altswer to the complaint whiclr
     acconrpanies this sLtmtnons, Youl arlswer must bc filed with the court atB25 W. 4th Avelrne,
     Anchorage, AI( 99501 within 20 dal,s* atter the day you reccive this sumlnons, In addition, a copy of
     your answer musf be sent to tlre plai*tiff s attorneS, or plaintiff (if unrepresented) .[EFF IIAREER,
     whoss address is: 540 E Fiftir lt venrre, Anchoragc, AI{ 99501,

 lf yoLr I'ail to file youl allswer rvithin tlre leqtrired tirne, a default jrrdgrnent malr be entcrecl agaipst you for
 the t'elief derranded in the complaint.

 If you are noi t'opresented bl, an attorney, you must infot'rn the court arrd all other parties in this case, in
 writing, of your current mailing address and any firture change.e to your rnailing acldress and telephone
 numbet. You tnay use couft fomr Notice ol'Change of Addless / Telephone Numbel'(TF-955), available
 at the clerk's ofTice or on the court sysfslp's website at wrvulaglt$F=aiaska,gov/fot.nrs,lrtJn. to inform the
 coutt, - OR - If you have an allolney, ilre aflorrrey must comply rn,itlr Alasl<a R,Civ. I,. 5(l).

                                       N   OTICI]       OI?   JUDICIAL ASSIGhIMENT

 TO; Plaintiff and Dcfendant
 You arc hereby gil,en uotice that:

Frti       i,
           case lras been assigned to Superior Court .ludge                       (*,ralaln;r
/      ancJ [o a rlagistrate judge.
n     This case lras been assigned

                                                                            CLERK OF         RT
                                                                     ;


                                                                           -B
                                             .sTArt--
                                                                                                   Clerlc
I certifl, that                                          ons vvas IJ rnailcclJffiven to
ll    plaintiff                                with a copy of        the         -/
[] Domcstic                                    [ ] Civil Pre.'I) ial OrdeL
to serve on the            with the sulltll1on.s.
Deputl' Clerk
* The State or a state officel ot'agency named as a defendant has 40 days to fiic its answel. Ifyou havc been served
            Case outside
with this surnlnons  3:20-cv-00301-SLG              Document
                             of the United Statcs, you also have 404da1,sFiled
                                                                          to file 12/07/20
                                                                                  your answer. Page 16 of 18
                                                                                                                                          ___________________________—-




                                                                 .1 S. ‘‘.k:                          ?           I;       ..       •I                A
                                                                                                                                                               .            :
                                                                             1            I

                                       —
                                                          •                      I   ..                       I

                                •              •‘
                                                    a.


                                                              .-!r tilt.


                                                                                                                                                                                 0              ji
                                                                                                                                          ,.g    i•        jk       2C                 .‘


               •          C:i’’.:,             :‘s ;.                                         :_‘is
                           r&.’iH.&’_                         •;‘:f1a.PS.
                                                                                                                   )                     S’
                                                                                                                                         .2T1CL \. B 1 ‘1!                                 —


                                                                                                                                         .JF straicLta! :aSIa”                             ::
                                                                                                                                                           —a               —
                                                                                                                                                                        t

          -.         -.   .r.’:t Mt?”
                                 C
                                 1                               t’TV Ot’ .1
                                                                           4fliJL.AG

       .‘:. £t. neraby sumrnor•t       m.d re!urec to f!Ic t*?jt_t’ m:
      -
                                                                       writtet apr,cr:: ..                                                                                                 x-r.:’dr: w’iol
     DC T’fl.DLZiCt tis SLlfldfl,..flâ. ‘Ott answer mu5t ‘e at t:. t½6 cour at flS W. -
     .4L nrage AK 90561 wtVi’ 26 days” aftr Inc. ec,, • cive ffi;c sun monb. •                                                                                                                                            of
                        s :we must DC sea: to Ce plaintiffs atcrrty x tinint.2 (af urnp’esnt.. 7’                                                                                          ‘c    !.:SBZft
                          dir:: is: 54C L PL. 4vesue AncLong. ?.K Q95 I

                   t ‘a         to iDe yota a’ .msr                  ‘6thu tht                    rnqvra. Llmc... t oem;                       It !idcz.aen         ad          Ph.                  ‘    ..ii’     c jICU fo:
                        :. .inianrled               it te .a’ipiait

     .         •L       ‘rc.uoL;ap’...Ic’nLb..       :tatcrnev yo anita ‘n ttcx.’landai                                                                             ,thr.a.                 a
                                                                                                                                                                                                         --:•.            ha
     • .i:i..                       n.- cunin.. matl: . address rid a’s fly . - ci
                                                                                atnc t o’ir mai
                                                                                1                                                                                                                    —
                                                                                                                                                                                a.e•
                    -.
                                     ma- ist c..: r :..cm %c:i... a: C.
                                                                     anctc s;
                                                                     t            trcz. ciapbnt                                 .                                   Nurj::             -
                                                                                                                                                                                                 — - -
                                                                                                                                                                                                         —.   ;..   ...‘a.ia.e
          ‘t              T           Yic or C’L UC ..OWt .yator.. iv3bbl. 1- yv ‘v ioarsait;kc_n I fl                                                                                                               cm tiic
 ‘0            ‘    -
                                    11101 !i.ts ‘ .. L.’.Sfl. C cttorl_tt n is. .,“ip’v w ii I ‘aid ‘i-’ r
                                                                                                         4                                                                                      I)




                                                                         NUT’DL O RDLV... ASSX?NcNT
          .‘.
                        “‘rt)efcndan
      -    .   .$a         Jt -,...Vi z’a..:t                 ‘a:.
                                                                                                                                           —              Of
                     ce,. :ah beer                  ns’;red          ....,   Superio- Cow:. )udgc                          - -            I 1
                                                                                                                                            3
                                                                                                                                            J ”ci49 tr]C___.                           - .               —
           ar A a mae,ictratc JuCg.
:_
                     ct_ im beer assL.tzec. to                                                                             -        —




                                                                                                                                    “‘1OF”O’
                                                                                                                                    %n..aaOI                        T
                                                                                                                                                ,.
                           a’
                                                                                                                                                                                                 -
                                           I
                                                                                                                                                     c7Deputy c:a-i
 c.em3 ia’   1. . :rn c’iE$aa ‘lnora
             orJ1ffl                                                                                                   r
                                                                                                                                    rvilC j5vei. to
I n...iC         planitiWs       alerts wt i coov of the
                                ,...


  Launia”tc. Relations Proceäri Order ri C’vii 1..7q
                                               ,l
                                               4                                                                           flV

. srve or Inc ubpnuarn ww ne swnrroas.
         en: I
          -               to
                                           ‘L-.
                                Case 3:20-cv-00301-SLG
                                                    -

                                           ,ât°s.t :.u IcL:
                                ‘anc clc.t,°             ,.
                                                            Document
                                                              —


                                                                 !nc
                                                                     4 Filed 12/07/20 Page 17 of 18
                                                                                     —


                                                                                              -
                                                                                                  —


                                                                                                      t   ...tiioar                                   a

                                                                                                                                                                   ‘:


.1        t’.:Sa...’ia                     SIP”hab’ta                r           SbC                  it      •                at                .         —
                                  IN TI{E SUPEIUOR COURT IOR TIJE STATE OF ALASKA
                                        .|HTR]]
                                                    JLIDICIAL DISTRICT AT ANCHORAGE

      IGLSEY I-IOWELL, AS P.R, for ESTATE OF )
      DAN DEMOTT, JR.,                       )
                                             )
                         Plaintiff,          )
                                                                )
      vs.                                                       )
                                                                )          CASE   ]{O. 3AN-20.
      MTINICIPALITY OF AhICHORAGE, LUIS                         )
      SOTO, and STEVEN E. CHILDERS.                             )
                                                                )          SUMMONS AND
                                       Defendants               )          NOTICE TO tsOTHPARTIES
                                                                \          OF .ruDICIAL ASSIGNMENT

     To Defendant:LUIS SOTO

     You ale hereby sumrnoned and lequireri to file lvith the coutt a wliften answer to tlre complaint wirich
     accoinpanies this summons. Youl arrs\ver must be filed with the coutt at 825 W. 4rb Avenue,
     ,dnchor.age, Atr( 99501 rvithin 20 days* after the day 1'ou receive this summot:s. In addition, a cop1, of
     your answer must be sent to the plaiutiff s afforney or plaintiff (if unrepreseuted) JEFF E.{RBER,
     whose address is: 540 E Fifth Aveltuc, Ancltorage, AI( 99501.

    If you fail to file your answer within the required tirne, a default.judgment tnay be etrtered against you for
    the relief demanded in the cornplaint,

    Ifyou   are   lotrepresented by an aftolney, you must inform the couft and all other patties in this case, in
    writing, of your cun'enf rnailing addfess and any future changes tb your maiiing address and telepirone
    nurnber, You rnay use coult form Notice of Change of Addless / Telephone Nutnber (TF-955), available
    at the clorl('s office ol on the court system's website at www,.qgullg.aladi4,so-v1fonns.hhn, to inform the
    courl, - OR - If you have an attorne5r, the aftorney must compll, with Alaska R.Civ. P. 5(I),

                                             NOTICE OF JUDICIAL ASSIGNMENT

    TO: Plaintiff   ancl   Defendant

    You ale heroby given notioe that;

          case has been assigned to $upeliol Court Judge
 (fftrir
      anci to a rnagi-strate judge.
 n This     case has been assigned to         Di               udge
                                                     ol:   T

                                                                        CLERK OF COURT



      -'t {aU
     ru           t'np                                                 B
            dat;                                    SIATE o(
                                                                                                 Cler'lr

I cerrify that
[ ] plaintiff
                  "w,r,M               a cop), o
                               unsel along with a cop5, ef fte
                                                               wa$    tlrnailep{i ven t0
[ ] Domeslic Relations Procedural Order [] CivilPre-Trial Order'
to ssrve on fhe defqrdant wj{h the stttnnrons.
Deprr[,Cl.rlr--_]L
E
                  ------v--
 T5e ,State or. a state officer or agenoJ/ narned as a defendant has 40 dal,s to file its answsL. If you have been served
            Case 3:20-cv-00301-SLG Document 4 Filed 12/07/20 Page 18 of 18
with this sulllrons outside of the United States, you also have 40 days to file your' artslver
